                                             Case 21-11027-BLS                                    Doc 1               Filed 07/14/21                         Page 1 of 11

ZHQQ?HI?LMHD?HI>AB@FLHAI?LA?HJCILH>P?LMC?GFDC?
  264649368961896
 vvvvvvvvvvvvvvvvvvvv666292368166v¹º
                                        vv »¼v½¼
                                           v  v v¾vºvvvvvvvv6
                                                 v
 46 96¡z¢~|£~6vvvvvvvvvvvvvvvvvvvvvvvvv66496v¿vvvv6
                                       466
                                                                                                                                                                                                    3621626264
                                                                                                                                                                                                     4 612526

011232456789 6 6
 !"#$%&'()*$+$+#(,&(- #./#0+1+0"%!2(3+!+#4(,&(5%#6&"7$8'(                                                                                                                                                                      9:;<9
=>?@ABC?DEFGC?HD?ICCJCJK?FLLFGM?F?DCEFBFLC?DMCCL?LA?LMHD?>AB@N?OI?LMC?LAE?A>?FIP?FJJHLHAIFQ?EFRCDK?SBHLC?LMC?JCTLABUD?IF@C?FIJ?LMC?GFDC?
IV@TCB?WH>?XIASIYN??ZAB?@ABC?HI>AB@FLHAIK?F?DCEFBFLC?JAGV@CILK?[\]^_`a^bc\]dec_dfg\h_`i^ajdkc_l]dec_dmc\n[\obpbo`gq]r?HD?FsFHQFTQCN?

 tN uCTLABUD?IF@C                                                vÀÁ
                                                                  vvvÂ
                                                                     vÃ
                                                                      vÄÅ
                                                                       vvvÆ
                                                                          vÇÀÁ
                                                                           vvvvvÄÄÈ
                                                                                vvvvvÉ
                                                                                     vÊ
                                                                                      vÆ
                                                                                       vÇvÂ
                                                                                          vËÃ
                                                                                           vvvÆ
                                                                                              vÂ
                                                                                               vÌvÆ
                                                                                                  vÍvÎÏ
                                                                                                     vvvÉ
                                                                                                        vÁ
                                                                                                         vÌ
                                                                                                          vvÃvÊ
                                                                                                              vÐ
                                                                                                               vÑÒÊ
                                                                                                                vvvvÓ
                                                                                                                    vvÃvÆ
                                                                                                                        vÑvÆ
                                                                                                                           ÐvÆvÁvÍÔÔÀ
                                                                                                                                 vvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvv6

                                                                  ÕÖ×ØÙÚÛÜÕÖÙÙÝÞßÛÜ×àØÛ×áÛâãäÞÖáØßåæ
 <N wQQ?ALMCB?IF@CD?JCTLAB?VDCJ vvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvv6
    HI?LMC?QFDL?x?PCFBD              vvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvv6
    356464 64 y       vvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvv6
    9464 y64z{|}~z}~ vvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvv6?
    z4 

  N uCTLABUD?>CJCBFQ?@EQAPCB
      =JCILH>HGFLHAI?V@TCB?                                vvv66v?
                                                                       v@
                                                                        v66666vvAvB
                                                                                   66C
                                                                                     vA
                                                                                      vvD6B
                                                                                          6v?
                                                                                            vv66vvv66vvv66vvv6vvv6


 :N uCTLABUD?FJJBCDD                                             BHIGHEFQ?EQFGC?A>?TVDHICDD?                                                              FHQHIR?FJJBCDDK?H>?JH>>CBCIL?>BA@?EBHIGHEFQ?EQFGC?
                                                                                                                                                           A>?TVDHICDD6
                                                                 vç
                                                                  vè
                                                                   vvévéêë
                                                                       vvvvvìí
                                                                            vvvî
                                                                               vï
                                                                                vð
                                                                                 vñ
                                                                                  vò
                                                                                   vvó
                                                                                     ôvvñõ
                                                                                        vvvó
                                                                                           vö
                                                                                            v÷v÷
                                                                                               vó
                                                                                                vvvvvvvvvvvvvvvvvv6                                        vv
                                                                                                                                                              vvvvvvvv    v
                                                                                                                                                                            v
                                                                                                                                                                             vvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvv6
                                                                  96 96                                                                            96 96
                                                                 vvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvv6                                           v
                                                                                                                                                            vv
                                                                                                                                                               vvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvv6
                                                                                                                                                           0686
                                                                 vøù
                                                                  vvvúvû
                                                                       vüý
                                                                        vvvþ
                                                                           vþ
                                                                            vvvvvvvvvvvvvvvvvvv01
                                                                                                vvvvvvvvv2
                                                                                                         v3
                                                                                                          v4
                                                                                                           vv5v2
                                                                                                               vvv6                                        vv!vv"v#
                                                                                                                                                                  v$
                                                                                                                                                                   %vv&v'v(v)*
                                                                                                                                                                            vvvvvvvvvvvvvvvv+,   vvvvvvvvvvv-
                                                                                                                                                                                                            v.
                                                                                                                                                                                                             v-
                                                                                                                                                                                                              vv/v0
                                                                                                                                                                                                                  vvvv6
                                                                 26                        46 6866                                            26                                46 686
                                                                                                                                                           AGFLHAI?A>?EBHIGHEFQ?FDDCLDK?H>?JH>>CBCIL?>BA@?
                                                                                                                                                           EBHIGHEFQ?EQFGC?A>?TVDHICDD6
                                                                 v67
                                                                  vvv8
                                                                     v9
                                                                      vvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvv6
                                                                 866                                                                                  vvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvv6
                                                                                                                                                            96 96
                                                                 ¤¥¦§¨©§ª«¬¬§©­­®ª¥«¯°±°²³ª²́§µ©¬ª¦¶©§ª²¦ª²·©                                              vvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvv6
                                                                 ±«µ¬±¦§¬ª̧§©¸©²°²°¦µ®
                                                                                                                                                           vvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvv6
                                                                                                                                                           26                     46 686

 N uCTLABUD?SCTDHLC6                                       v1
                                                                  v2
                                                                   v2
                                                                    v3
                                                                     v4
                                                                      v5
                                                                       v6
                                                                        6v7v7v8vv3v9:
                                                                                   vvv;v<
                                                                                        v7v=v>6
                                                                                             vvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvv?




011232456789 6 6                                                       85496228618968224567252618964936                                                                            466
                               Case 21-11027-BLS                     Doc 1            Filed 07/14/21             Page 2 of 11

01
6 23456      79
                77176
                     7
                      7
                       777
                          7
                           77777
                                77777
                                     7
                                      7
                                       77
                                          7
                                           777
                                              7
                                               77
                                                  77
                                                     777
                                                        7
                                                         7
                                                          777
                                                              7
                                                               7
                                                                7777
                                                                    777
                                                                        77
                                                                           7776                 8916 2156777777777777777777777777777777777777766

 -./0123/45/637849/6                         :6845+45934 6&(6;31&6;923"684 +9 "6;;869 &6;31&6;923"6#95315<+6;;#6
                                              ¡

                                             :6#95315<+61=&(66;;#6
                                             :63<15>6?+1"@67777777777777777777777777777777777777777777777777777777777777777776
 A./B3CD9E73/637849FC/7GCEH3CC6 I>JKLMLN6
                                             :6O193<689516) 1 696&11&66 6P>?>8>6Q6 RI6
                                             :6?(16I 136S196T 3931696&11&66 6P>?>8>6Q6 U )6
                                             :6S9549&696&11&66 6P>?>8>6Q6 VV6
                                             :6?34*254*15696&11&66 6P>?>8>6Q6 UWI6
                                             :684 4&3"6)54*15696&11&66 6P>?>8>6Q6 X6
                                             :68195(6)9 *696&11&66 6P>?>8>6Q6RY W6
                                             :64 16463<16924'1
                                              ¡


                                             )>JKLMZ[[\KZ\Z]][^N
                                             :6_9=$1=1 +361 33"696&1521&66X6P>?>8>6Q6U 
                                             :6%Q6'Y193$W16364 +9 "6̀&(6<1&(16 &6456+441&6'13 1 36'1<1696&11&66U6P>?>8>6
                                             :6%'13 1 369&'45696&11&66U6P>?>8>6Q6Y2$9 6
                                                 6
                                             8>66I%8?6453<6I 159 6%& 35"689 934 6?"31 6V$&(364&163<9362136&15216&12345>6?116
                                                 <33+@aabbb> 4 53>(4'a4 5$&(3$934 9$9 4934 $9$4&16>6
                                             6 7¢ 77667£ 77667¤
                                                              77667£
                                                                   776
 c./dH639/efEDf/Dfg2839/45/8f3/              JKLMLN
     hgHi9G28D1/j463/EC/8f3/                 :6
                                              ¡ 8<9+3   156R66
     637849/5EkEHlm/
     6                                       :68<9+3156p6
                                             :68<9+3156 >6JKLMqrr\KZ\Z]][^@6
     I6&123456b<46696n 962 1 6
     &12345o6 36<1*63<16536 2$                              :s_<  16&123456696 962 1 6&12345696&11&66 6P>?>8>6Q6 U 06̀9 &63t
     24=>6I6&12345696&11&66                                     9((51(93164 4 3(1 36u &931&6&12361=&(6&12364b1&6346 &156456
     Q6 Y6b<461136346+5411&6                                 9931695161 63<9 6vR̀UX̀U>6%63<6 2$24=661131&6̀9339<63<16 436
       &156 2<9+3156!646<9+3156 6                               511 36299 16<113̀63931 1 36464+15934 6̀9<$4b63931 1 3̀69 &61&1596
     b<13<1564564363<16&123456696                                4 1639=65135645669 "6463<116&4 1 36&464361=3̀644b63<16+541& 5166
     n 962 1 6&12345o6 36                                         6P>?>8>6Q6 X)>6
     <1*63<1614 &6 2$24=>6                                   :s_<416&412334(56163966&u12&39435169&6&6&112361&16=6&6P>(?>8>6Q6 Y6̀369((51(9316
                                                                                                                                      6&12364b1&6346 &156456993169516
                                                                   1 63<9 6vRÙ`6̀gH6/E8/Df44C3C/84/294D336/GH639/wG7Dfg2839/x/45/
                                                                   jfg2839/yy.6%63<6 2$24=661131&6̀9339<63<16 436511 36299 16<113̀6
                                                                    3931 1 36464+15934 6̀9<$4b63931 1 3̀69 &61&15964 1639=65135 6̀4566
                                                                   9 "6463<116&4 1 36&464361=3̀644b63<16+541& 5166 6P>?>8>6
                                                                   Q/ X)>6
                                                                :6I6+9 6621(61&6b3<63<6+1334 >6
                                                                :6I  1+39 16463<16+9 6b1516431&6+51+1334 654 64 16456 45169 1646
                                                                   51&345 6̀6945&9 16b3<6 6P>?>8>6Q6 X2>6
                                                                :6_<  16&123456651u 51&634616+154&651+45364561=9 +16̀z69 &6{6b3<63<16
                                                                   ?153169 &6T=<9 (1684  4 6945&(6346Q6W6456U&6463<16?15316
                                                                   T=<9 (16I3646pWV>6163<16|\\ZMK}L\\~[\Z^L\\ Z[[
                                                                   Z]\M^ LJKZ]\L69645 6 I6b3<63<645 >6
                                                                :6_<21$6&>1623456696<164 +9 "696&11&663<16?15316T=<9 (16I3646pWV6S 16
                                             :68<9+3156/

6669645 6 6                             !4 395"6#1334 64564 $%&'& 96(6456)9 *5+3"6                                             +9(16,6
                              Case 21-11027-BLS                         Doc 1              Filed 07/14/21                        Page 3 of 11

01
6 23456      7977
                  7
                   7
                  16
                     7
                      777
                         7
                          77777
                                77777
                                     7
                                      7
                                       77
                                          7
                                           777
                                              7
                                               77
                                                  77
                                                     777
                                                        7
                                                         7
                                                          777
                                                              7
                                                               7
                                                                7777
                                                                    777
                                                                        77
                                                                           777
                                                                                 6                                8916 2156777777777777777777777777777777777777766

 -./0121/32452/67892:3;<=/<7>1>/ J6
                                  46/
     ?4@1A/6=/52/7B748>;/;C1/A16;52/ J6K1I//0353667777777777777777777777766LG1 66777777777777777668916                                                   215677777777777777777777777776
     D4;C48/;C1/@7>;/E/=172>F/         6 6 6                                  6 MM6N66006N6KKKK6
     %6 45163G9 6691H69339G696              6 0353667777777777777777777777766LG1 66777777777777777668916 215677777777777777777777777776
       1+9593163I6                            6     6           6                                       6        MM6N66006N6KKKK6

     318A48B/52/6148B/?4@1A/6=/7/ J6
 OP./Q21/78=/67892:3;<=/<7>1>/      646
     6:>481>>/372;812/52/78/       K1I66012345667777
                                  J6                    777777
                                                               7
                                                                777¡
                                                                   777777777777777777777777777777766S1934 G+6677777777777777777777777776
     7??4@47;1/5?/;C1/A16;52F/       6 0353667777777777777777777777777777777777777777777776LG1 66 77777777777777777766
     R369691I6%6 45163G9 6H6    6 6 6                                                                       MM6N66006N6KKKK66
     9339G6961+9593163I6          6 8916 215H66* 4T 6777777777777777777777777777777776

 OO./0C=/4>/;C1/<7>1/?4@1A/48/UVWXY ]^_`abbc^acaddbef6
     ZWXU[W\UF//                            J60123456G96G9&636&4 1H6+5+96+916462 1 H6456+5+969 13663G6&3536456g6&9"6
                                               1&931"6+511&(63G16&9316463G6+1334 6456456964 (156+953646 G6g6&9"63G9 669 "643G156
                                              &353I6
                                            J6
                                             h629 *5+3"69164 15(6&12345i69931H6(1 1596+95315H6456+95315G+66+1 &(663G6&353I6
 Oj./k51>/;C1/A16;52/5D8/52/C7l1/ J6
                                    46
     35>>1>>458/5?/78=/217@/
     325312;=/52/312>587@/325312;=/J6K1I6h T156214T645619G6+54+153"63G93611&6 1&93169331 34 I6h339G69&&34 96G1136611&1&I6
     ;C7;/811A>/4mm1A47;1/           6 0C=/A51>/;C1/325312;=/811A/4mm1A47;1/7;;18;458F//]^_`abbc^acadd"I6
     7;;18;458F/
                                                     J6%36+416456691(1&6346+416963G5193646 1 369 &6&1 39216G9n95&6346+ 26G193G6456913"I6
                                                     6 LG93663G16G9n95&o67777777777777777777777777777777777777777777777777777777777777777777776
                                                     J6%3611&6346216+G"9"6151&6456+543131&654 63G16T193G15I6
                                                     J6%93363134&1664+51651qG992+116H(64'41&364456*9H61193643G99366(444&&6pH61*93"H66&&19351"5H64+55943&164516H4645166'191563T
                                                                                                                                                                                                        3G4 36
                                                                                                                                                                                                       1 $51931&6
                                                        9 13645643G1564+34 I66
                                                     J63G15677777777777777777777777777777777777777777777777777777777777777777777777777777776
                                                6 0C121/4>/;C1/325312;=F7777777777777777777777777777777777777777777777777777777777777777777776
                                                                          6                 2156        r351136
                                                /                                          /                                 /
                                                /                                          777777777777777777777777777777777777777777777777777777777777777777776
                                                                                           777777777777777777777777777777777777777/ 7777777677777777777777776
                                                                                           83"6 6                                   r39316s%#684&166
                                                6 t>/;C1/325312;=/48>:21AF/
                                                  J646
                                                  J6K1I6% 59 169(1 "6777777777777777777777777777777777777777777777777777777777777777777776
                                                /                 84 39369 16 77777777777777777777777777777777777777777777777777777777777777777777/
                                                6                 #G4 16       7777777777777777777777777777777766

 6          uvwvxyvxzw{|w}~|w~x}xyvwvx|x}wvx}6



6669645 6 6                           !4 395"6#1334 64564 $%&'& 96(6456)9 *5+3"6                                                                           +9(16,6
                              Case 21-11027-BLS                    Doc 1          Filed 07/14/21        Page 4 of 11

01
6 23456      7977
                  7
                   7
                  16
                     7
                      777
                         7
                          77777
                                77777
                                     7
                                      7
                                       77
                                          7
                                           777
                                              7
                                               77
                                                  77
                                                     777
                                                        7
                                                         7
                                                          777
                                                              7
                                                               7
                                                                7777
                                                                    777
                                                                        77
                                                                           777
                                                                                 6            8916 2156777777777777777777777777777777777777766

 -./01234567802849:;495<05=0                BCDEDF
     ;>;9?;3?20=@<A80                       G6  &6H62169'99216456&352 34 6346 151&651&345I6
                                            G6
                                              J
                                                31569 "69& 3593'161K+1 169516+9&L646 &6H62169'99216456&352 34 6346 151&651&345I66

 -,/0M849:;42A0<@:32605=0
                                            G6$OP6                           G6L$QL6                         G6QL $QL6
     N62A945680                             G6Q$PP6
                                                                            G6QL $L6                        G6QL $L6
                                            G6$PP6                         G6L $QL6                       G6R45163S9 6L0
                                            G6$PPP6
 -T/0M849:;42A0;882480
                                            G6U$UQL6
                                                                            G6U LL $U 6 4 6             G6UQLL $U 624 0
                                            G6UQL $U L6              G6U LL $UQ6 4 66           G6U LLL $U 624 0
                                            G6U L $UQL6             G6UQLL $U 6 4 6           G6U LLL $UQ624 0
                                            G6UQL $U 6 4 6           G6U LL $UQ6 4 6          G6R45163S9 6UQ624 0
 -V/0M849:;42A0?9;39?949280
                                            G6U$UQL6                    G6U LL $U 6 4 6             G6UQLL $U 624 60
                                            G6UQL $U L6              G6U LL $UQ6 4 6            G6U LLL $U 624 0
                                            G6U L $UQL6             G6UQLL $U 6 4 6
                                                                                                                  G6U LLL $UQ624 0
                                            G6UQL $U 6 4 6           G6U LL $UQ6 4 6          G6R45163S9 6UQ624 0
 6          WXYZX[\]^_`]WXabX^c]dXeaf`f\b_gc]fgh]ibjgf\Z`X[6
 klmnonp6$$66)9 *5+3"659 &6696154 651I66R9*(6969163931 1 3664 134 6H3S69629 *5+3"69169 651 36616+6346
             UQL6456 +54 1 36456+63466"195L6456243SI66q6rIsI8I6tt6QL6uO L6Q PL69 &6uQv I6
 -w/012N?;6;495<0;<A089x<;4@6205=0 |6 }S16&12345651~ 13651166945&9 16H3S63S16S9+3156463316 L6r 31&6s3931684&1L6+11&663S6
     ;@4y569z2A062{6282<4;49>205=0             +1334 I6
     A2345600
                                            |6 %6S9'16211 69 3S451&6346163S6+1334 64 621S96463S16&12345I6
                                            |6 %6S9'161K9 1&63S1645 934 663S6+1334 69 &6S9'16965194 921621163S9363S1645 934 6635169 &6
                                               45513I66
                                            %6&19516 &156+1 93"646+155"63S9363S16451(4(6635169 &645513I6
                                                 K131&64 6607/14/2021
                                                             777777777777777776

                                                6           RR666006666
                                              7777777777777777777777777777777777777777777776
                                            6 s( 93516469 3S451&651+511 393'1646&1234566
                                                                                                         ¡¢
                                                                                                        777777777777777777777777777777777777777777777776
                                                                                                        #531&69 16
                                            6 }3167£¤¥¦§£¦¨©¦ª«¬­®¯¬°ª­©©±¦ª¬«¨²©³´¨µ¶³·¦ª̄¸¯¹º¯»¦§¼¯º®¦»
                                                     77777777777777777777777777777777777777776 6




6669645 6 6                            !4 395"6#1334 64564 $%&'& 96(6456)9 *5+3"6                             +9(16,6
Case 21-11027-BLS   Doc 1   Filed 07/14/21   Page 5 of 11




                                                       14
                Case 21-11027-BLS         Doc 1     Filed 07/14/21     Page 6 of 11




                                             ANNEX 1

     PENDING OR CONCURRENT BANKRUPTCY CASES FILED BY AFFILIATES

            On July 14, 2021, each of the affiliated entities listed below (including the debtor in this
 chapter 7 case) filed a voluntary petition for relief under title 11 of the United States Code in the
 United States Bankruptcy Court for the District of Delaware.

                                                                 Federal Employer Identification
                       Entity Name
                                                                         Number (EIN)
Columbia Commercial Building Products Acquisition LLC                     XX-XXXXXXX
Consolidated Glass Holdings, Inc.                                         XX-XXXXXXX
J.E. Berkowitz L.P.                                                       XX-XXXXXXX
Shaw Glass Holdings, LLC                                                  XX-XXXXXXX
                Case 21-11027-BLS             Doc 1     Filed 07/14/21        Page 7 of 11




                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE


In re                                                       Chapter 7

Columbia Commercial            Building     Products        Case No. 21-_____ (___)
Acquisition LLC,

                         Debtor.1


                            CORPORATE OWNERSHIP STATEMENT

        Pursuant to rules 1007(a)(1) and 7007.1 of the Federal Rules of Bankruptcy Procedure,

the above-captioned debtor hereby states as follows:

        1.      Debtor Columbia Commercial Building Products Acquisition LLC is 100%

                owned by Consolidated Glass Holdings, Inc.




1
        The Debtor in this case, along with the last four digits of Debtor’s federal EIN, is Columbia Commercial
        Building Products Acquisition LLC (1463).
               Case 21-11027-BLS          Doc 1     Filed 07/14/21     Page 8 of 11




 UNANIMOUS WRITTEN CONSENT OF THE SOLE MEMBER AND MANAGER OF
    COLUMBIA COMMERICAL BUILDING PRODUCTS ACQUISTION LLC


                                             July 14, 2021


               The undersigned, being the board of directors (the “Board”) of Consolidated Glass
Holdings, Inc. (“CGH”), and acting for and on behalf of CGH, as the sole member and manager
of Columbia Commercial Building Products Acquisition LLC (the “Company”), hereby consent
to and adopt the following:

               WHEREAS, the Board has reviewed and considered, among other things, the
financial condition of the Company on the date hereof; and

                WHEREAS, the Board has had the opportunity to consult with the management
and the legal and financial advisors of the Company to fully consider, and have considered, the
strategic alternatives available to the Company; and

                 WHEREAS, the Board has received, reviewed, and considered the
recommendations of the management of the Company and the Company’s legal and other advisors
as to the relative risks and benefits of pursuing a bankruptcy case under the provisions of title 11
of the United States Code (the “Bankruptcy Code”);

                NOW, THEREFORE, BE IT RESOLVED, that in the judgment of the Board, it
is desirable and in the best interests of the Company and its equity, the creditors of the Company,
and other interested parties that a voluntary petition (the “Petition”) be filed by the Company under
the provisions of Chapter 7 of the Bankruptcy Code; and it is

                FURTHER RESOLVED, that Neil Minihane, as Chief Restructuring Officer of
CGH (the “Officer”), is, authorized, empowered, and directed, with full power of delegation, to
negotiate, execute, verify, deliver, and file with the United States Bankruptcy Court for the District
of Delaware, in the name and on behalf of the Company, all petitions, schedules, statements, and
other documents (collectively, the “Chapter 7 Filings”) (with such changes therein and additions
thereto as the Officer may deem necessary, appropriate or advisable, the execution and delivery of
any of the Chapter 7 Filings by the Officer with any changes thereto to be conclusive evidence that
the Officer deemed such changes to meet such standard); and it is

                FURTHER RESOLVED, that all of the acts and transactions relating to matters
contemplated by the foregoing resolutions, which acts and transactions would have been
authorized and approved by the foregoing resolutions except that such acts and transactions were
taken prior to the adoption of such resolutions, be, and they hereby are, in all respects adopted,
confirmed, approved, and ratified.
            Case 21-11027-BLS     Doc 1       Filed 07/14/21   Page 9 of 11




             IN WITNESS WHEREOF, the undersigned directors of CGH have executed this
unanimous written consent on the dates set forth below.


                                              _______________________________
                                              By: Shawn Hassel
                             __________
                                              Date: July __, 2021
By: Robert Cummings
Date: July 14, 2021




                                          2
Case 21-11027-BLS   Doc 1   Filed 07/14/21   Page 10 of 11




                                      14
                                   Case 21-11027-BLS                        Doc 1                 Filed 07/14/21                               Page 11 of 11

6¼¼6½C$GC$C$H¾
    n
    ak_896·4 a66̈¨¿À
                    ¨¨Á
                      ¨Â¨ÃÄ
                         ¨¨¨¨ÅÆ¿À
                              ¨¨¨¨¨¨ÃÃÇ
                                      ¨¨¨¨¨¨ÈÉ
                                             ¨¨Å
                                               Æ¨¨Á¨ÊÂ
                                                    ¨¨¨Å
                                                       ¨Á
                                                        Ë¨¨ÅÌ¨¨ÍÎÈ
                                                               ¨¨¨¨¨À¨Ë
                                                                      ¨¨Â¨É
                                                                          ¨Ï
                                                                           ¨ÐÑÉ
                                                                            ¨¨¨¨¨Ò
                                                                                 ¨Â
                                                                                  ¨¨Å
                                                                                    Ð¨¨ÅÏ¨Å¨À¨ÌÓ
                                                                                              ¨¨¨¨Ó¨¿¨¨66
    ¸e2_ad6§_4_ac64ep9gb_3±6¹8g9_61896_`ar6¨¨¨¨¨¨¨¨¨¨¨¨¨¨¨¨¨¨¨¨¨¨62c_923_6816¨ÔÇ      ¨¨¨ÁÆ ¨ÕÆ
                                                                                               ¨¨¨È ¨Ç¨6
                   n
    n                         n
    ¹4ca6eg ka96¦£{º» r6 ¨¨¨¨¨¨¨¨¨¨¨¨¨¨¨¨¨¨¨¨¨¨¨¨¨666
                                                                                     §_4_a6




011232456789 6 6
%&'()*)+,-./0.1&*/2&.)(+3/-4/2&*56*3/4-*/7-.89.1,:,16)(/%&;+-*</                                                                                                       /
                                                                                                                                                                   =>?=@
A"BC$CD#C"#E$C$FF$CFEG$$H$#G
C$GC$C$$$$#$ECGCI$C$CGE
GG$C$G$JKC$GG$$C"L$F$$CFC#ECC
GECJMNFO$=PPQRP==J
SAO!TMNF$$$GJUNH$$GEHFFE#HGFF#
BC#NF$$$FV@PPEPPPGF$GF>P$E#CJ=QJWJXJYY=@>E=Z[=E
=@=REZ@\=J

/              %&'()*)+,-./).1/<,].)+6*&/

            ^64 6_`a6b9ac2dae_f64e8_`a9681123a9f68964e64g_`892had64iae_6816_`a6389b894_28ej646 a ka968964e64g_`892had64iae_6816_`a6b49_ea9c`2bj6896
            4e8_`a962ed2l2dg456ca9l2ei64c6469ab9acae_4_2la6816_`a6dak_8962e6_`2c634camn
            ^6̀4la6ao4 2ead6_`a62e189 4_28e62e6_`a6d83g ae_c63`a3pad6ka58q64ed6^6̀4la6469a4c8e4k5a6ka52a16_`4_6_`a62e189 4_28e62c6_9ga64ed63899a3_rn
            s6tuvwxyzw{|}~{|wwz{ x{w z{w6011232456789 6 6
            s6tuvwxyzw{{wx{v{w{z{twuywx{{w6011232456789 6 6
            s6tuvwxyzw{}{wx{v{w{ wuywx{z6011232456789 6 76
            s6tuvwxyzw{{wuy{ u{ x{ wwx{ww6011232456789 6 ¡6
            s6tuvwxyzw{{xw{011232456789 6 ¢6
            s6ty{£{|w{ x{zw{£{¤ ¥¦xxyz6011232456789 6 §g 6
            s6 aedad6tuvwxyzw6̈¨¨¨6
            s6vw{©©{{vw{ª{w{{£{wx{v{w{vw{«¬{­w{ wuywx{z{ x{|w{¤{¦xw6011232456789 6 ®6
            Ö 0_`a96d83g ae_6_`4_69a¯g29ac646da35494_28e°°¿À
            s6                                            °°°°°È
                                                               °×
                                                                °°À
                                                                  °°È
                                                                    °Æ°°Ï°ÇØÕÌ
                                                                          °°°°°°°°°°°Ç
                                                                                     °°È
                                                                                       °Ð
                                                                                        °°Ù
                                                                                          °°Å
                                                                                            °×ÚÏ
                                                                                             °°°°°°Æ
                                                                                                   °°Ï
                                                                                                     °Ç
                                                                                                      °°°ÃÇ
                                                                                                         °°°°°Ì
                                                                                                              °°Ï
                                                                                                                °°°°°°°°°°°°°°°°°°°°°°°°°°°°n6


           ^6da3549a6geda96bae45_±6816ba9²g9±6_`4_6_`a6189ai82ei62c6_9ga64ed63899a3_m666
           oa3g_ad68e6°07/14/2021
           6 6
                         °°°°°°°°°°°°°n
                       ´´6666µµµµ66
                                                                    ³   °°°°°°°°°°°°°°°°°°°°°°°°°°°°°°°°°°°°°°°°°°°°°°°°°°°°°°°°°°°°°°°°°°°°°°°°°6
                                                                         §2ie4_g9a68162ed2l2dg456c2ie2ei68e6ka`4516816dak_896

n
66
                                                                          ÛÇ    ÅÁ ÜÅ  ÌÅ
                                                                                        ÙÆÌÇ
                                                                         °°°°°°°°°°°°°°°°°°°°°°°°°°°°°°°°°°°°°°°°°°°°°°°°°°°°°°°°°°°°°°°°°°°°°°°°n
                                                                         ¶92e_ad6e4 a6
6                                                                        °°¿ÝØÀ
                                                                            °°°Þ°¿À°Ì°Ð°ÀÁ°ÅË°ÆÏ°ÇËßÁ
                                                                                                  °°Æ°Ð°ÐàÀ
                                                                                                         °°ÁË°ÅÌ°Í°Ðá°âÌ°É°ãá°ÚÀ°ÁÇÜÇ
                                                                                                                                  °°°ÃÄ°°ÇÈÀ°°ÞÔÇ
                                                                                                                                               °°Ä°ÏÀ°È°n
n
      6               66                                                 ¶8c2_28e68969a54_28ec`2b6_86dak_89

011232456789 6 6                                    !"#$6                                              6
